Voto de conformidad emitido por el
Juez Asociado Señor Alonso Alonso.
*876El abuso de autoridad y los actos de brutalidad policíaca del caso de autos son incompatibles con nuestro sistema de-mocrático de gobierno y con los principios fundamentales de nuestra Constitución. Vivimos en un sistema de ley donde las personas que lo administran deben ser los primeros en res-petarlo y en dar el ejemplo. El aumento en la criminalidad y los reclamos de grupos sociales para que se actúe contra los delincuentes con “mano fuerte” no pueden ser óbice para que aflojemos las garantías constitucionales de los ciuda-danos y para que los agentes del orden público abusen de su autoridad.
La brutalidad policíaca no tiene cabida en nuestra socie-dad. Viola los más elementales principios de respeto al ser humano y denigra la institución del Estado encargada de ha-cer cumplir la ley. Socaba, además, la fe y el respeto que los ciudadanos le tienen a sus instituciones y a los procesos de-mocráticos.
En este caso, el abuso de la autoridad se llevó a cabo contra personas indefensas y humildes. Ello hace más repudia-ble y censurable la acción.